Citation Nr: 0947940	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

The Veteran also submitted a timely notice of disagreement 
with the January 2006 rating decision assigning a zero 
percent rating for his service-connected pneumonia.  That 
issue was addressed in the January 2006 statement of the case 
but in his substantive appeal (VA Form 9) received in March 
2007, the Veteran withdrew the claim for a compensable 
rating.  Accordingly, the only issue on appeal is service 
connection for a back disability.


FINDINGS OF FACT

The Veteran was evaluated and treated for a back disability 
during service; he was discharged from active duty in May 
2005 after 5 years of service; a VA X-ray examination 
revealed degenerative changes (arthritis) of the lumbosacral 
spine within one year of service; the clinical evidence is at 
least in equipoise as to whether the Veteran's current back 
disability is linked to an in-service injury.  


CONCLUSION OF LAW

Service connection for a chronic back disability, including 
arthritis of the lumbosacral spine, is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also 
been the subject of various holdings of Federal courts.  

As the Board herein grants the claim for service connection 
for a low back spasm, the need to discuss VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that arthritis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  


Factual Background

The Veteran's March 1999 Report of Medical Examination noted 
a normal spine examination and he denied a history of 
recurrent back pain at that time.  

May 2001 service treatment records show that the Veteran fell 
on a stub wing while working on a helicopter and fell again 
while working on his truck.  He complained of left rib pain 
and was diagnosed as having blunt trauma.  June 2001 X-rays 
revealed nondisplaced fractures of the anterior eighth and 
ninth left ribs.  He was diagnosed as having a rib contusion 
with sclerosis.  

February 2002 service treatment records show that the Veteran 
complained of lower back pain of one years' duration that had 
worsened in the past one to two months.  No specific injury 
was noted, although it was reported that he lifted tow bars 
at work.  He denied radicular symptoms, and he had no 
abnormal curvature, spine tenderness, or paraspinal 
asymmetries.  He was sent to "back school" at physical 
therapy.  He was taught to self-apply spinal traction and to 
follow back injury prevention principles.  

May 2002 service treatment reveal that the Veteran continued 
to complain of low back pain and increased kyphosis and 
lordosis posture were noted at that time.  His range of 
motion was within the normal limits in all directions with 
reported soreness, and he performed tank extension with 
increased pain and some difficulty.  He had increased 
stiffness and pain at L-2 and L-4 with posterior-to-anterior 
glides.  He was diagnosed as having mechanical low back pain.  

In the November 2002 Report of Medical History, the Veteran 
denied recurrent back pain.  In the November 2003 Report of 
Medical History, he reported constant recurrent back pain and 
stated that he gets bad back pain from the middle of his back 
down.  The November 2003 spine evaluation was normal.  

In the March 2005 service separation examination, the Veteran 
reported a history of mild intermittent chronic low back 
pain.  The examiner noted muscoskeletal symptoms with certain 
movements.
In January 2006, the Veteran had a VA examination.  He 
reported lifting between 10 to 50 pounds in service as well 
as the stub wing accident, and he currently had low and 
middle back pain.  He denied shooting pain into his legs, and 
he did not use assistive devices.  His spine showed mild 
curvature to the left in the T-11 to L-1 region.  He was 
nontender to palpitation along the bony processes of the 
spine, but he had mild tenderness to the right paraspinous 
muscles in the area of T-12 and L-1.  The X-ray showed no 
significant abnormality, but minor early degenerative changes 
seen at the lower lumbar facets and perhaps slight decrease 
of disc height at L-5 and S-1.  He was diagnosed as having 
low back spasm.  The examiner noted that although he had a 
history of back pain during service, it was described as 
slightly different in location, as it was in the L-2 to L-4 
region.  Currently he described pain in the T-12 to L-1 
region that correlated with his X-ray changes.  The examiner 
opined that his current back disorder was less likely than 
not related to service.  

In the Veteran's July 2006 notice of disagreement, he stated 
that a private physician reviewed the VA spine X-rays and 
stated that they were of poor quality.  The private 
physician's X-rays showed that he had bone spurs and that his 
spine was twisted with a slight bend in it, resembling an 
injury from an automobile accident or a fall.  He reported 
that he was still having problems with his back cramping or 
spasms, as diagnosed in the VA examination.  He enclosed a 
letter from a chiropractor, as discussed below.  

In May 2006, the private chiropractor, who had been treating 
the Veteran since April 2006, wrote a letter regarding the 
Veteran's history of mid to lower back pain.  The 
chiropractor noted that he had reported pain in the T-10 to 
T-12 and L-1 to L-3 vertebrae.  The chiropractor reviewed his 
claims file and noted the in-service nondisplaced rib 
fractures and a repetitive stress injury in the L-2 and L-4 
motion segments.  The chiropractor opined that the Veteran's 
current back disorder began during service and that the 
treatment provided failed to resolve it.  

Analysis

There are two competent medical opinions, both based on a 
review of the Veteran's service treatment and medical 
history, which address the contended causal relationship.  
The positive opinion is provided by the Veteran's treating 
chiropractor, who concluded that his current back disorder 
began during service.  The chiropractor reviewed his in-
service injuries and subsequent treatment, noted his current 
complaints of pain in the T-10 to T-12 and L-1 to L-3 
vertebrae, and concluded that his current low back disorder 
is related to service.  

The negative opinion was provided by a January 2006 VA 
examiner who opined that it was less likely than not that the 
Veteran's current back problems were related to service.  The 
examiner's opinion was based on the Veteran's in-service back 
pain located in the L-2 to L-4 region, and his currently 
described pain was in a different location, the T-12 to L-1 
region.  

With respect to these two medical opinions and the remaining 
clinical evidence of record, it is the Board's judgment that 
such evidence is at least in equipoise in showing that the 
Veteran's back disability manifested by muscle spasm began 
during service.  In any event, an X-ray examination of the 
Veteran's back at the time of the January 2006 VA examination 
revealed degenerative changes or arthritis of the lumbosacral 
spine.  As there is radiographic evidence of arthritis of the 
lower segments of the spine well within one year of service, 
service connection must be presumed.  See 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In summation, the Veteran sustained in-service back trauma 
and was evaluated and treated for a back disability during 
service.  He was discharged from active duty in May 2005 
after five years of service and an X-ray examination revealed 
arthritis of the lumbosacral spine within one year of 
service.  The clinical evidence is at least in equipoise as 
to whether the Veteran's current back disability is linked to 
an in-service injury and service connection for arthritis of 
the lumbosacral spine is presumed by law to have been 
incurred during service.  In view of the foregoing, service 
connection for a chronic back disability, including arthritis 
of the lumbosacral spine is warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  



ORDER

Service connection for a chronic back disability, including 
arthritis of the lumbosacral spine, is granted.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


